Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.356 Page 1 of 69




 David J. Jordan (1751)
 Wesley F. Harward (15623)
 STOEL RIVES LLP
 201 S. Main Street, Suite 1100
 Salt Lake City, UT 84111
 Telephone: 801.328.3131

 Attorneys for Defendant Corporation of the
   President of The Church of Jesus Christ of
   Latter-day Saints

                             IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION
 MCKENNA DENSON,
                        Plaintiff,               SHORT FORM MOTION TO
                                                        COMPEL
          v.
 CORPORATION OF THE
 PRESIDENT OF THE CHURCH                      Case No. 2:18-cv-00284
 OF JESUS CHRIST OF LATTER-
 DAY SAINTS, a Utah corporation;              The Honorable Dale A. Kimball
 and JOSEPH L. BISHOP,
                                              ORAL ARGUMENT REQUESTED
                        Defendants.


          Defendant Corporation of the President of The Church of Jesus Christ of

 Latter-day Saints (“COP”) requests that the Court order Plaintiff McKenna Denson

 to respond to outstanding discovery requests and produce requested documents.

          Ms. Denson’s discovery responses are deficient in at least three respects.

 First, Ms. Denson has not provided any responses to COP’s Second Set of

 Discovery Requests. COP propounded its second set of discovery requests on



 101952318.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.357 Page 2 of 69




 March 14, 2019. Ms. Denson’s responses were due on April 15, 2019. To date,

 COP has not received any responses from Ms. Denson.

          Second, Ms. Denson’s productions and responses to interrogatories are

 incomplete and inconsistent with her deposition testimony. For example, Ms.

 Denson testified that she is writing a book about her allegations and this case. She

 produced only a single page “outline” and, when pressed, she indicated that was all

 she had written. Just a few days later, however, Ms. Denson posted on social

 media that her book is “nearly complete.” Similarly, she indicated in response to

 an interrogatory that she does not have a reddit account. Yet a simple search

 reveals at least one account owned by a “McKenna Denson” that frequently posts

 about her case. And she has not produced the notes of conversations she testified

 to having at home in her desk or documents related to many other legal cases in

 which she has been involved. There are also multiple requests (detailed in COP’s

 Discovery Dispute Table) to which Ms. Denson responded by agreeing to produce

 documents but has failed to do so. For example, Ms. Denson has not produced

 document related to her recent criminal case.

          Finally, none of her productions comply with this Court’s order. She is

 required by that order to produce documents via “load files” that are suitable for

 upload into document databases like Casepoint. Yet none of her productions have

                                            2
 101952318.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.358 Page 3 of 69




 done so. She has produced a non-unitized PDF without metadata as well as

 thousands of screenshots (most of which are non-responsive) with no bates-stamps

 or load files. Without metadata, load files, or bates stamps the documents are

 nearly impossible to review or search.

          COP also requests that the discovery deadline be extended to accommodate

 additional discovery. After receipt of Ms. Denson’s documents, COP intends to

 take additional depositions and subpoena other third-party documents in this

 matter.

          Consistent with the Court’s prior practice in this case, COP attaches a table

 detailing the discovery disputes individually.

          DATED: May 21, 2019.
                                                 STOEL RIVES LLP


                                                 /s/ David J. Jordan
                                                 David J. Jordan
                                                 Wesley F. Harward

                                                 Attorneys for Defendant Corporation of
                                                   the President of The Church of Jesus
                                                   Christ of Latter-day Saints




                                             3
 101952318.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.359 Page 4 of 69




                            Exhibit 1
                     Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.360 Page 5 of 69



COP’s Discovery Requests:

Discovery Request                          COP’s Position                                   Proposed Resolution
Interrogatory No. 2: Identify all social   Ms. Denson responded that she “does not have a   Ms. Denson should revise her
media accounts You control, including      Reddit username, nor does she have any podcast   responses and produce documents
but not limited to Your Twitter            usernames.” But a simple search reveals that     from this account.
handle(s), reddit username(s),             there is a reddit account under Ms. Denson’s
Facebook profile(s), and podcast           name that posts information about Ms. Denson’s
username(s).                               case. An example of such a post is attached as
                                           Exhibit A.

Interrogatory No. 7: Identify every        COP propounded this Interrogatory on March 14,   Require Ms. Denson to respond to the
electronic device or cloud-based           2019. Ms. Denson’s response was due on April     interrogatory and deem any objection
account capable of storing Documents       15, 2019. To date, Ms. Denson has not            waived.
that you own or use, or have owned or      responded.
have used from November 2017 to
present, including but not limited to,
personal computers, tablets,
smartphones, and data storage devices.

Interrogatory No. 8: Identify by email     COP propounded this Interrogatory on March 14,   Require Ms. Denson to respond to the
address every email account you have       2019. Ms. Denson’s response was due on April     interrogatory and deem any objection
owned or used.                             15, 2019. To date, Ms. Denson has not            waived.
                                           responded.

Interrogatory No. 9: Describe in detail    COP propounded this Interrogatory on March 14,   Require Ms. Denson to respond to the
your efforts to collect documents for      2019. Ms. Denson’s response was due on April     interrogatory and deem any objection
the purpose of responding to discovery     15, 2019. To date, Ms. Denson has not            waived.
requests in this case. This description    responded.
should include an identification of
every electronic storage device or
account searched, the method and
criteria used for any search, the


101590381.1 0056812-00006
                     Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.361 Page 6 of 69



method of collection, and
identification of all hard-copy files
searched.

All Requests for Production Generally   Ms. Denson has not produced a single document      Ms. Denson should be required to
                                        in accordance with the Court’s Stipulated          produce documents in the court-
                                        Scheduling Order (Docket 32). That order           ordered format.
                                        requires that “[a]ll documents will be produced in
                                        jpg, single-page tiff load files or other formats,
                                        suitable for being downloaded into CasePoint,
                                        Relativity, Concordance, Summation or other
                                        document management systems to be specified by
                                        counsel.” Contrary to this order, Ms. Denson’s
                                        first production was in the form of a single PDF
                                        document. Both the PDF format and the non-
                                        unitized nature of that production violate the
                                        order. Similarly, Ms. Denson’s second
                                        production was a thumb-drive containing
                                        hundreds of .htm files appearing to be screenshots
                                        of Facebook pages. There was no load file. The
                                        documents have no bates stamp. And the
                                        documents do not include any of the metadata
                                        required to be “suitable for being downloaded
                                        into CasePoint.”

Missing Documents Responsive to         Emails: Ms. Denson has not produced any of her     Ms. Denson should be required to do
Multiple Requests                       emails. She has, however, indicated that she has   a complete search of her documents
                                        regularly communicated with reporters and many     and communications. This would
                                        others about her case.                             include, at a minimum, hiring a
                                                                                           vendor to collect digital data from all
                                        Private Facebook Messages: Ms. Denson              electronic and cloud-based storage
                                        testified in her deposition that she has used      devices (including cell phones and
                                        private Facebook messages to communicate with      social media accounts), proposing an


101590381.1 0056812-00006
                     Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.362 Page 7 of 69



                                       individuals about her case. See, e.g., Denson          agreeable list of search terms to run
                                       Dep. 211-12 (excerpts attached as Exhibit B).          against the information collected, and
                                       Ms. Denson has produced some redacted copies           then producing any responsive
                                       of private messages (without load files). There is     documents. The documents should
                                       no legal basis on which Ms. Denson may redact          not be improperly redacted.
                                       the documents.

                                       Notes of Conversations: Ms. Denson testified
                                       multiple times about notes that she keeps in her
                                       “secretary” desk. For example she testified she
                                       has notes about her conversations with Carmen
                                       Preece. Id. at 214-15. Similarly, she testified that
                                       she wrote notes about “Ted” that are in her
                                       secretary desk. Id. at 333-34. None of these
                                       notes have been produced.

                                       Drafts of Book: Ms. Denson testified that she is
                                       writing a book. She stated “it’s a journal. It’s
                                       keeping track of everything that happens and who
                                       does what and who says what.” Id. at 189. And
                                       she confirmed that she is “writing it like a book
                                       as if it’s something that would be published.”
                                       Ms. Denson has not produced any drafts of a
                                       book or journal matching the deposition
                                       testimony. Instead, she produced a single page
                                       outline. Counsel for Ms. Denson represented that
                                       this outline was the only thing Ms. Denson had
                                       written. Days later, Ms. Denson posted on
                                       Facebook that the “[f]irst draft] of the book was
                                       “’nearly completed’” and asked for donations to
                                       her PayPal and Venmo accounts. Attached as
                                       Exhibit C.




101590381.1 0056812-00006
                     Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.363 Page 8 of 69



                                           Text Messages: Ms. Denson’s single-document
                                           PDF included some screenshots of text
                                           conversations with Ryan McKnight and Lori-
                                           Draper Smith. Attached as Exhibit D. Those are
                                           clearly incomplete and do not supply any
                                           metadata. Ms. Denson has not produced any
                                           other text messages.

                                           Video Files: Ms. Denson has not produced any
                                           video files. Ms. Denson, together with Michael
                                           Norton and others, recorded Ms. Denson
                                           addressing Mr. Bishop’s local congregation
                                           during worship services. Ms. Denson and others
                                           posted that video, in various edited forms, online.
                                           All of the footage (edited and unedited) is
                                           responsive to multiple requests. A copy of one of
                                           the edited videos is attached as Exhibit E.

                                           Reddit Posts: As discussed above, Ms. Denson
                                           has a reddit account on which she posts
                                           information about her case. She has never
                                           produced any documents including public or
                                           private posts/messages from this account.

RFP No. 11: All Documents or               Ms. Denson has not produced any documents in          Ms. Denson should produce
Communications regarding any               response to this request. There are certainly         documents responsive to this request.
lawsuit, threatened lawsuit, or claim in   responsive documents in her control via her
which You have been involved,              attorneys.
including but not limited to Your prior
lawsuits or claims against: PF Chang’s
China Bistro, United Food Service,
Balboa Dessert Company,
McDonald’s, Heavenly Ham,



101590381.1 0056812-00006
                     Case 2:18-cv-00284-DAK-DBP Document 59 Filed 05/21/19 PageID.364 Page 9 of 69



California Dreaming, Franklin Life
Insurance, Winslow BMW, Body
Works Tanning Salon, Michael Reyes,
James P. Smith, David Midkiff,
Edward Tagge, Michael Hamrick,
James Robinson, or Ronnie Smith.

RFP No. 19: All Documents or             Ms. Denson has not produced any documents in     Ms. Denson should produce
Communications regarding Your past       response to this request. There are certainly    documents responsive to this request.
criminal convictions or criminal         responsive documents in her control as she has
charges.                                 had recent criminal charges in Colorado.

RFP No. 27: All Documents,               COP propounded this Interrogatory on March 14,   Require Ms. Denson to respond to the
regarding or Communications with         2019. Ms. Denson’s response was due on April     interrogatory and deem any objection
Ryan McKnight, Ethan Dodge, Ethan        15, 2019. To date, Ms. Denson has not            waived.
Krok, MormonLeaks, or the Truth and      responded.
Transparency Foundation relating to
the subject matter of this case, Mr.
Bishop, COP, or The Church of Jesus
Christ of Latter-day Saints.

RFP No. 28: All Documents                COP propounded this Interrogatory on March 14,   Require Ms. Denson to respond to the
regarding or Communications with         2019. Ms. Denson’s response was due on April     interrogatory and deem any objection
Michael Norton relating to the subject   15, 2019. To date, Ms. Denson has not            waived.
matter of this case, Mr. Bishop, COP,    responded.
or The Church of Jesus Christ of
Latter-day Saints.




101590381.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.365
                                                                PagePage
                                                                     1 of 810 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.366
                                                                PagePage
                                                                     2 of 811 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.367
                                                                PagePage
                                                                     3 of 812 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.368
                                                                PagePage
                                                                     4 of 813 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.369
                                                                PagePage
                                                                     5 of 814 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.370
                                                                PagePage
                                                                     6 of 815 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.371
                                                                PagePage
                                                                     7 of 816 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-1
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.372
                                                                PagePage
                                                                     8 of 817 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.373
                                                                PagePage
                                                                     1 of 918 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.374
                                                                PagePage
                                                                     2 of 919 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.375
                                                                PagePage
                                                                     3 of 920 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.376
                                                                PagePage
                                                                     4 of 921 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.377
                                                                PagePage
                                                                     5 of 922 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.378
                                                                PagePage
                                                                     6 of 923 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.379
                                                                PagePage
                                                                     7 of 924 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.380
                                                                PagePage
                                                                     8 of 925 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-2
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.381
                                                                PagePage
                                                                     9 of 926 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-3
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.382
                                                                PagePage
                                                                     1 of 627 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-3
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.383
                                                                PagePage
                                                                     2 of 628 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-3
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.384
                                                                PagePage
                                                                     3 of 629 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-3
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.385
                                                                PagePage
                                                                     4 of 630 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-3
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.386
                                                                PagePage
                                                                     5 of 631 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-3
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.387
                                                                PagePage
                                                                     6 of 632 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.388
                                                                PagePage
                                                                    1 of 36
                                                                          33 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.389
                                                                PagePage
                                                                    2 of 36
                                                                          34 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.390
                                                                PagePage
                                                                    3 of 36
                                                                          35 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.391
                                                                PagePage
                                                                    4 of 36
                                                                          36 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.392
                                                                PagePage
                                                                    5 of 36
                                                                          37 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.393
                                                                PagePage
                                                                    6 of 36
                                                                          38 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.394
                                                                PagePage
                                                                    7 of 36
                                                                          39 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.395
                                                                PagePage
                                                                    8 of 36
                                                                          40 of 69
Case 2:18-cv-00284-DAK-DBP
     Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-4
                                              05/21/19
                                                 Filed 04/24/19
                                                         PageID.396
                                                                PagePage
                                                                    9 of 36
                                                                          41 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.397
                                                               Page Page
                                                                    10 of 36
                                                                          42 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.398
                                                               Page Page
                                                                    11 of 36
                                                                          43 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.399
                                                               Page Page
                                                                    12 of 36
                                                                          44 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.400
                                                               Page Page
                                                                    13 of 36
                                                                          45 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.401
                                                               Page Page
                                                                    14 of 36
                                                                          46 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.402
                                                               Page Page
                                                                    15 of 36
                                                                          47 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.403
                                                               Page Page
                                                                    16 of 36
                                                                          48 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.404
                                                               Page Page
                                                                    17 of 36
                                                                          49 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.405
                                                               Page Page
                                                                    18 of 36
                                                                          50 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.406
                                                               Page Page
                                                                    19 of 36
                                                                          51 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.407
                                                               Page Page
                                                                    20 of 36
                                                                          52 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.408
                                                               Page Page
                                                                    21 of 36
                                                                          53 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.409
                                                               Page Page
                                                                    22 of 36
                                                                          54 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.410
                                                               Page Page
                                                                    23 of 36
                                                                          55 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.411
                                                               Page Page
                                                                    24 of 36
                                                                          56 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.412
                                                               Page Page
                                                                    25 of 36
                                                                          57 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.413
                                                               Page Page
                                                                    26 of 36
                                                                          58 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.414
                                                               Page Page
                                                                    27 of 36
                                                                          59 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.415
                                                               Page Page
                                                                    28 of 36
                                                                          60 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.416
                                                               Page Page
                                                                    29 of 36
                                                                          61 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.417
                                                               Page Page
                                                                    30 of 36
                                                                          62 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.418
                                                               Page Page
                                                                    31 of 36
                                                                          63 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.419
                                                               Page Page
                                                                    32 of 36
                                                                          64 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.420
                                                               Page Page
                                                                    33 of 36
                                                                          65 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.421
                                                               Page Page
                                                                    34 of 36
                                                                          66 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.422
                                                               Page Page
                                                                    35 of 36
                                                                          67 of 69
Case Case
     2:18-cv-00284-DAK-DBP
           2:18-cv-00284-DAK-DBP
                             Document
                                 Document
                                      59 Filed
                                          53-405/21/19
                                                Filed 04/24/19
                                                        PageID.423
                                                               Page Page
                                                                    36 of 36
                                                                          68 of 69
Case 2:18-cv-00284-DAK-DBP
      Case 2:18-cv-00284-DAK-DBP
                            Document
                                 Document
                                     59 Filed
                                           53-5
                                              05/21/19
                                                 Filed 04/24/19
                                                        PageID.424
                                                                PagePage
                                                                     1 of 169 of 69




                         EXHIBITE
                      (Video clip - Filed
                       Conventionally)
